—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered March 3, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The entire course of conduct among defendant, the undercover officer, and the codefendant established that defendant intentionally participated in the sale by taking the officer’s order for drugs, and that defendant did not act as the officer’s agent (see, People v Sanchez, 243 AD2d 312). We see no reason to disturb the jury’s credibility determinations.
The record supports the court’s determination, which is *290entitled to considerable deference, that the prosecutor’s explanations for his challenges to two Latino potential jurors were not pretextual (Batson v Kentucky, 476 US 79; People v Hernandez, 75 NY2d 350, affd 500 US 352).
Viewing the charge as a whole, we find that it adequately conveyed the appropriate principles of law with respect to defendant’s agency defense (see, People v Job, 87 NY2d 956).
Concur — Lerner, P. J., Milonas, Rosenberger, Nardelli and Williams, JJ.